Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of September 14, 2011, by and among CBay Inc., a Delaware corporation,
MedQuist Inc., a New Jersey corporation, MedQuist Transcriptions, Ltd., a New
Jersey corporation (collectively, the “Borrowers”), MedQuist Holdings Inc., a
Delaware corporation (“Holdings”), the other Loan Parties signatory hereto, the
Lenders signatory hereto, and General Electric Capital Corporation, a Delaware
corporation, as Administrative Agent for the Lenders (the “Administrative
Agent”).
RECITALS
     A. The Borrowers, Holdings, the Lenders signatory thereto from time to time
and the Administrative Agent are parties to that certain Credit Agreement, dated
as of October 1, 2010 as amended by that certain First Amendment to Credit
Agreement, Waiver and Consent, dated as of July 11, 2011 (as so amended, and as
further amended, supplemented, revised, restated, replaced or otherwise
modified, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined shall having the meanings set forth in the Credit Agreement.
     B. The Borrowers have requested that the Lenders amend the Credit Agreement
in certain respects and the Lenders have agreed to amend the Credit Agreement,
subject to the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:
A. AMENDMENTS
     1. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended
by replacing the definitions of “Commitment”, “Facilities”, “Lender”, “Loan
Documents”, “Permitted Acquisition”, “Revolving Credit Commitment”, “Term Loan”
and “Term Loan Commitment” in their entirety with the following:
     “Commitment” means, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Incremental Term Loan Commitment.
     “Facilities” means (a) the Term Loan Facility, (b) the Revolving Credit
Facility and (c) any credit facility represented by Other Term Loans.
     “Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender”, (b) from time to time becomes a party hereto by execution of an
Assignment or (c) from time to time becomes a party hereto by execution of an
Incremental Term Loan Assumption Agreement or an Additional Revolving Credit
Commitment Assumption Agreement, in each case together with its successors.

 



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, any Notes, the
Guaranty and Security Agreement, any Mortgages, the Control Agreements, the Fee
Letter, the Subordination Agreement, the L/C Reimbursement Agreements, all
landlord waivers, each Incremental Term Loan Assumption Agreement and, when
executed, each document executed by a Loan Party and delivered to the
Administrative Agent, any Lender or any L/C Issuer in connection with or
pursuant to any of the foregoing or the Obligations, together with any
modification of any term, or any waiver with respect to, any of the foregoing.
     “Permitted Acquisition” means any Proposed Acquisition satisfying each of
the following conditions: (a) the aggregate amounts payable in connection with,
and other consideration for (in each case, including all transaction costs and
all Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
Holdings and the Proposed Acquisition Target), such Proposed Acquisition and all
other Permitted Acquisitions consummated on or prior to the date of the
consummation of such Proposed Acquisition shall not exceed (i) $50,000,000 in
the aggregate in any Fiscal Year or $150,000,000 in the aggregate during the
term of this Agreement plus (ii) Additional Available Cash as of the date of
consummation of such Proposed Acquisition plus (iii) an unlimited number of
shares of common stock of Holdings issued in connection with such Proposed
Acquisition, (b) the Administrative Agent shall have received reasonable advance
notice of such Proposed Acquisition including a reasonably detailed description
thereof at least 15 days prior to the consummation of such Proposed Acquisition
(or such later date as may be agreed by the Administrative Agent) and on or
prior to the date of such Proposed Acquisition, the Administrative Agent shall
have received copies of the acquisition agreement and related Contractual
Obligations and other documents (including financial information and analysis,
environmental assessments and reports, opinions, certificates and lien searches)
and information reasonably requested by the Administrative Agent, (c) as of the
date of consummation of such Proposed Acquisition and after giving effect to all
transactions to occur on such date as part of such Proposed Acquisition, (1) all
conditions set forth in clauses (i) and (ii) of Section 3.2(b) shall be
satisfied or duly waived, (2) Holdings shall, on a Pro Forma Basis as of the
last day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder, have a Consolidated Total Leverage Ratio and Consolidated
Senior Leverage Ratio which are at least 0.25:1.00 less than the required
thresholds set forth in Sections 5.1 and 5.2 as of such date, as applicable, and
(3) Holdings shall have Liquidity of at least $20,000,000 and (d) such Proposed
Acquisition is consummated no earlier than December 31, 2010.
     “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and acquire interests in other
Revolving Credit Outstandings, which commitment is in the amount set forth
opposite such Lender’s name on Schedule I under the caption “Revolving Credit
Commitment” or in the Additional Revolving Credit Commitment Assumption
Agreement pursuant to which such Lender agreed to provide an

2



--------------------------------------------------------------------------------



 



additional Revolving Credit Commitment, as applicable, as amended to reflect
Assignments and as such amount may be reduced pursuant to this Agreement. The
aggregate amount of the Revolving Credit Commitments on the Signing Date equals
$25,000,000.
     “Term Loan” has the meaning specified in Section 2.1(b). Unless the context
shall otherwise require, the term “Term Loan” shall include any Incremental Term
Loan.
     “Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Borrowers, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Term Loan Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Term Loan Commitments on the Signing Date equals $200,000,000. Unless the
context shall otherwise require, the term “Term Loan Commitments” shall include
the Incremental Term Loan Commitments.
     2. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is further
amended by inserting the following new defined terms in appropriate alphabetical
order:
     “Additional Revolving Credit Commitment Amount” shall mean, at any time,
the excess, if any, of (a) $50,000,000 over the sum of (b)(i) the aggregate
amount of all Incremental Term Loan Commitments established prior to such time
pursuant to Section 2.20 plus (ii) the aggregate amount of all additional
Revolving Credit Commitments established prior to such time pursuant to
Section 2.20.
     “Additional Revolving Credit Commitment Assumption Agreement” shall mean an
Additional Revolving Credit Commitment Assumption Agreement among, and in form
and substance reasonably satisfactory to, the Borrower, the Administrative Agent
and one or more Lenders providing additional Revolving Credit Commitments
pursuant to Section 2.20.
     “Incremental Term Borrowing” shall mean a Borrowing comprised of
Incremental Term Loans.
     “Incremental Term Loan Lender” shall mean a Lender with an Incremental Term
Loan Commitment or an outstanding Incremental Term Loan.
     “Incremental Term Loan Amount” shall mean, at any time, the excess, if any,
of (a) $50,000,000 over the sum of (b)(i) the aggregate amount of all
Incremental Term Loan Commitments established prior to such time pursuant to
Section 2.20 plus (ii) the aggregate amount of all additional Revolving Credit
Commitments established prior to such time pursuant to Section 2.20.
     “Incremental Term Loan Assumption Agreement” shall mean an Incremental Term
Loan Assumption Agreement among, and in form and

3



--------------------------------------------------------------------------------



 



substance reasonably satisfactory to, the Borrower, the Administrative Agent and
one or more Incremental Term Loan Lenders.
     “Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrowers.
     “Incremental Term Loan Maturity Date” shall mean the final maturity date of
any Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.
     “Incremental Term Loan Repayment Dates” shall mean the dates scheduled for
the repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
     “Incremental Term Loans” shall mean Term Loans made by one or more Lenders
to the Borrowers pursuant to Section 2.1(c). Incremental Term Loans may be made
in the form of additional Term Loans or, to the extent permitted by Section 2.20
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.
     “Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a)(i).
     3. Amendment to Section 2.1. Section 2.1 of the Credit Agreement is amended
by inserting the following new Section 2.1(c) at the end thereof:
     (c) Incremental Term Loan Commitments. On the terms and subject to the
conditions contained in this Agreement and in the applicable Incremental Term
Loan Assumption Agreement, each Lender having an Incremental Term Loan
Commitment severally, but not jointly, agrees to make Incremental Term Loans to
the Borrower, in an amount not to exceed such Lender’s Incremental Term Loan
Commitment. Amounts of Incremental Term Loans repaid may not be reborrowed.
     4. Amendment to Section 2.2(a). Section 2.2(a) of the Credit Agreement is
amended by inserting the following at the end thereof, prior to the period:
     (except, with respect to any Incremental Term Borrowing, to the extent
otherwise provided in the related Incremental Term Loan Assumption Agreement).
     5. Amendment to Section 2.5(b). Section 2.5(b) of the Credit Agreement is
amended by replacing such subsection in its entirety with the following:
     (b) Mandatory. All outstanding (i) Revolving Credit Commitments shall
terminate on the Scheduled Revolving Credit Termination Date and (ii) Term Loan
Commitments (other than any Incremental Term Loan Commitments,

4



--------------------------------------------------------------------------------



 



which shall terminate as provided in the related Incremental Term Loan
Assumption Agreement) shall terminate on the Closing Date after the funding of
the Term Loans; provided, however, that all Commitments shall terminate on
October 15, 2010, if all of the conditions precedent set forth in Section 3.1
have not been satisfied or duly waived on or before such date.
     6. Amendment to Section 2.6(b). Section 2.6(b) of the Credit Agreement is
amended by replacing such subsection in its entirety with the following:
     (b) The aggregate principal amount of the Term Loans (other than any Other
Term Loans) shall be paid in equal quarterly installments of $5,000,000 (subject
to adjustment pursuant to Section 2.20(e)) commencing on January 1, 2011 and
continuing on the first day of each January, April, July and October thereafter,
with a final scheduled installment of the Term Loans due and payable on the Term
Loan Maturity Date in an amount equal to the entire remaining principal balance
of the Term Loans.
     (c) The Borrowers promise to repay any Other Term Loans on the applicable
Incremental Term Loan Maturity Date and on the applicable Incremental Term Loan
Repayment Dates and in the amounts set forth in the applicable Incremental Term
Loan Assumption Agreement.
     7. Amendment to Article 2. Article 2 of the Credit Agreement is amended by
adding the following new Section 2.20 at the end thereof:
     Section 2.20 Incremental Term Loans and Commitments.
     (a) (i) The Borrower Representative may, by written notice to the
Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
or more Incremental Term Loan Lenders, each of which must be (u) an existing
Lender, (v) any Affiliate or Approved Fund of any existing Lender or (w) any
other Person acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Administrative Agent. Such notice shall set forth (x) the amount
of the Incremental Term Loan Commitments being requested (which shall be in
minimum increments of $1,000,000 and a minimum amount of $5,000,000 or such
lesser amount equal to the remaining Incremental Term Loan Amount), (y) the date
on which such Incremental Term Loan Commitments are requested to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice), and (z) whether such Incremental Term Loan
Commitments are commitments to make additional Term Loans or commitments to make
term loans with terms different from the Term Loans (“Other Term Loans”).
          (ii) The Borrower Representative may, by written notice to the
Administrative Agent from time to time, request additional Revolving Credit
Commitments in an amount not to exceed the Additional Revolving Credit
Commitment Amount from one or more Persons, each of which must be (x) an

5



--------------------------------------------------------------------------------



 



existing Lender, (y) any Affiliate or Approved Fund of any existing Lender or
(z) any other Person acceptable (which acceptance shall not unreasonably
withheld or delayed) to the Administrative Agent. Such notice shall set forth
(x) the amount of the additional Revolving Credit Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$5,000,000 or such lesser amount equal to the remaining Additional Revolving
Credit Commitment Amount) and (y) the date on which such additional Revolving
Credit Commitments are requested to become effective (which shall not be less
than 10 Business Days nor more than 60 days after the date of such notice).
     (b) (i) The Borrower Representative will first seek Incremental Term Loan
Commitments from existing Lenders (each of which may agree or decline to
participate in its sole discretion) and, if additional commitments are needed,
from other Persons who will become Incremental Term Loan Lenders in connection
therewith. The Borrowers and each Incremental Term Loan Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of each
Incremental Term Loan Lender.
          (ii) The Borrower Representative will first seek additional Revolving
Credit Commitments from existing Lenders (each of which may agree or decline to
participate in its sole discretion) and, if additional commitments are needed,
from other Persons who will become Revolving Credit Lenders in connection
therewith. The Borrowers and each Person providing an additional Revolving
Credit Commitment shall execute and deliver to the Administrative Agent an
Additional Revolving Credit Commitment Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the additional Revolving Credit Commitment of each such Person. The terms and
provisions of such additional Revolving Credit Commitments and Revolving Loans
made under such additional Revolving Credit Commitments shall be identical to
those of the existing Revolving Credit Commitments and Revolving Loans,
respectively.
     (c) Without the prior written consent of the Required Lenders, (i) the
final maturity date of any Other Term Loans shall be no earlier than the Term
Loan Maturity Date, (ii) the average life to maturity of the Other Term Loans
shall be no shorter than the average life to maturity of the Term Loans and
(iii) except as otherwise set forth herein or in the Incremental Term Loan
Assumption Agreement, the Other Term Loans shall (A) be treated substantially
the same as (and in any event, no more favorably than) the Term Loans and
(B) accrue interest at rates determined by the Borrowers and the Incremental
Term Loan Lenders providing such Other Term Loans, which rates may be higher or
lower than the rates applicable to the Term Loans; provided, however, that if
the initial yield on such Other Term Loans (as determined by the Administrative
Agent to be equal to the sum of (x) the margin above the Eurodollar Rate on such
Other Term Loans and (y) if such Other Term Loans are initially made at a
discount or the Lenders making the same receive a fee directly or indirectly
from Holdings,

6



--------------------------------------------------------------------------------



 



the Borrowers or any Subsidiary for doing so (the amount of such discount or
fee, expressed as a percentage of the Other Term Loans, being referred to herein
as “OID”), the amount of such OID divided by the lesser of (A) the average life
to maturity of such Other Term Loans and (B) four) exceeds the Applicable Margin
then in effect for Eurodollar Rate Term Loans by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Term Loans
and the Revolving Credit Commitments shall automatically be increased by the
Yield Differential, effective upon the making of the Other Term Loans; provided,
further, that in calculating the Yield Differential, customary arrangement or
commitment fees paid or payable to one or more arrangers of any such Other Term
Loans in their capacities as such shall be excluded. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Term Loan Assumption Agreement and each Additional Revolving Credit Commitment
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Additional
Revolving Credit Commitment Assumption Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment and the Incremental
Term Loans evidenced thereby or the additional Revolving Credit Commitment and
additional Revolving Loans evidenced thereby, as applicable, and the
Administrative Agent and the Borrowers may revise this Agreement to evidence
such amendments.
     (d) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
additional Revolving Credit Commitment shall become effective under this Section
2.20 unless (i) on the date of such effectiveness, the conditions set forth in
paragraph (b) of Section 3.2 shall be satisfied and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Responsible Officer of the Borrower Representative, (ii) except as otherwise
specified in the applicable Incremental Term Loan Assumption Agreement or
Additional Revolving Credit Commitment Assumption Agreement, the Administrative
Agent shall have received legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 3.1, (iii) after giving
effect to such Incremental Term Loan Commitment and the Incremental Term Loans
to be made thereunder and the application of the proceeds therefrom, the
Borrowers shall be in compliance with the financial covenants set forth in
Sections 5.1, 5.2 and 5.3 on a Pro Forma Basis as of the last day of the last
Fiscal Quarter for which Financial Statements are required to be delivered
hereunder and (iv) to the extent reasonably necessary to maintain the continuing
priority of the Lien of the Mortgages as security for the Obligations, as
determined by the Administrative Agent in its reasonable discretion (x) the
applicable Loan Party to any Mortgages shall have entered into, and delivered to
the Administrative Agent, at the direction and in the sole discretion of the
Administrative Agent a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
the Administrative Agent, (y) the Borrowers shall have caused to be delivered to
the Administrative Agent for

7



--------------------------------------------------------------------------------



 



the benefit of the Secured Parties an endorsement to the title insurance policy,
date down(s) or other evidence reasonably satisfactory to the Administrative
Agent insuring that the priority of the Lien of the Mortgages as security for
the Obligations has not changed and confirming and/or insuring that since the
issuance of the title insurance policy there has been no change in the condition
of title and there are no intervening liens or encumbrances which may then or
thereafter take priority over the Lien of the Mortgages (other than those
expressly permitted by Section 8.2) and (z) the Borrowers shall have delivered,
at the request of the Administrative Agent, to the Administrative Agent and/or
all other relevant third parties all other items reasonably necessary to
maintain the continuing priority of the Lien of the Mortgages as security for
the Obligations.
     (e) (i) Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower Representative, take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Term Loans), when originally made, are included in each
Borrowing of outstanding Term Loans on a pro rata basis. This may be
accomplished by requiring each outstanding Borrowing of Eurodollar Rate Term
Loans to be converted into a Borrowing of Base Rate Term Loans on the date of
each Incremental Term Loan, or by allocating a portion of each Incremental Term
Loan to each outstanding Borrowing of Eurodollar Rate Term Loans on a pro rata
basis. Any conversion of Eurodollar Term Loans to Base Rate Term Loans required
by the preceding sentence shall be subject to Section 2.16. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Borrowing of
Eurodollar Rate Term Loans, then the interest rate thereon for such Interest
Period and the other economic consequences thereof shall be as set forth in the
applicable Incremental Term Loan Assumption Agreement. In addition, to the
extent any Incremental Term Loans are not Other Term Loans, the scheduled
amortization payments under Section 2.6(b) required to be made after the making
of such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans and shall be further increased
for all Lenders on a pro rata basis to the extent necessary to avoid any
reduction in the amortization payments to which the Term Loan Lenders were
entitled before such recalculation.
          (ii) Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower Representative, take any and all
action as may be reasonably necessary to ensure that, upon the effectiveness of
each additional Revolving Credit Commitment, (y) Revolving Loans made under such
additional Revolving Credit Commitment are included in each Borrowing of
outstanding Revolving Loans on a pro rata basis and (z) the Lender providing
each additional Revolving Credit Commitment shares ratably in the aggregate Pro
Rata Outstandings under the Revolving Credit Facility.
     (f) All repayments of Term Loans pursuant to Section 2.12(c) and (d) shall
be allocated ratably among the initial Term Loans and all Incremental Term
Loans.

8



--------------------------------------------------------------------------------



 



     8. Amendment to Section 7.9. Section 7.9 of the Credit Agreement is amended
by inserting the following at the end thereof:
     The proceeds of the Incremental Term Loans shall be used by the Borrowers
(and, to the extent distributed to them by the Borrowers, each other Group
Member) solely for the purposes specified herein and in the applicable
Incremental Term Loan Assumption Agreement.
     9. Amendment to Section 8.5(j). Section 8.5(j) of the Credit Agreement is
amended by replacing such subsection in its entirety with the following:
     (j) other Restricted Payments by the Group Members funded with Additional
Available Cash to the extent the Consolidated Total Leverage Ratio of Holdings
is less than 1.00:1.00 both before and after giving effect to such Restricted
Payment and any Indebtedness incurred in connection therewith; provided, that at
the time any such Restricted Payment is made no Default or Event of Default
shall exist or shall result therefrom.
     10. Amendment to Section 8.5. Section 8.5 of the Credit Agreement is
amended by adding the following subsection (k):
     (k) the Group Members may repurchase (and the Group Members may declare and
pay cash Restricted Payments to another Group Member (or any direct or indirect
parent thereof), the proceeds of which are used to so repurchase) shares of
Stock or Stock Equivalents of Holdings so long as at the time of any such
repurchase, (x) no Default or Event of Default shall exist or shall result
therefrom and (y) the aggregate amount of consideration for all such repurchases
of Stock and Stock Equivalents of Holdings does not exceed $25,000,000.
B. CONDITIONS TO EFFECTIVENESS
     Notwithstanding any other provision of this Amendment and without affecting
in any manner the rights of the Lenders hereunder, it is understood and agreed
that this Amendment shall not become effective, and the Borrowers shall have no
rights under this Amendment, until:
     1. The conditions to effectiveness set forth in that certain Second
Amendment to Senior Subordinated Note Purchase Agreement, dated as of July 11,
2011, by and among the Borrowers, Holdings, and the holders of the Subordinated
Notes (the “Subordinated Notes Second Amendment”) shall have been satisfied,
including the payment of the Second Amendment Fee (as defined in the
Subordinated Notes Second Amendment), and the Subordinated Notes Second
Amendment shall have become effective and be in full force and effect with no
amendments or modifications thereto;
     2. The Administrative Agent shall have received duly executed signature
pages to this Amendment from the Required Lenders, the Borrowers, Holdings, and
the Administrative Agent; and

9



--------------------------------------------------------------------------------



 



     3. The Borrowers shall have paid an amendment fee (the “Amendment Fee”) to
the Administrative Agent for the benefit of each Lender consenting to this
Amendment in an amount equal to 0.05% of the sum of the Revolving Credit
Commitments and outstanding principal amount of Term Loans, in each case held by
such Lender.
C. REPRESENTATIONS
     Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that:
     1. The execution, delivery and performance by such Loan Party of this
Amendment (a) are within such Loan Party’s corporate or similar powers and, at
the time of execution hereof, have been duly authorized by all necessary
corporate and similar action, (b) do not (i) contravene such Loan Party’s
Constituent Documents, (ii) violate any applicable material Requirement of Law
in any material respect, (iii) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material Contractual Obligation of any Group Member (including other Related
Documents or Loan Documents) other than those that would not, in the aggregate,
have a Material Adverse Effect, (iv) do not materially adversely affect any
Permit of such Loan Party other than those that would not, in the aggregate,
have a Material Adverse Effect or (v) result in the imposition of any Lien
(other than a Permitted Lien) upon any property of any Group Member and (c) do
not require any Permit of, or filing with, any Governmental Authority or any
consent of, or notice to, any Person, other than those which, if not obtained or
made, would not reasonably be expected to have a Material Adverse Effect;
     2. This Amendment (a) has been duly executed and delivered to the other
parties hereto by each Loan Party party hereto, (b) is the legal, valid and
binding obligation of such Loan Party and (c) is enforceable against such Loan
Party in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization or moratorium or similar laws affecting
the rights or remedies of creditors generally and subject to general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity); and
     3. Upon giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects or, to the extent such representations and
warranties expressly relate to an earlier date, on and as of such earlier date.
Both before and after giving effect to this Amendment, no Default has occurred
and is continuing as of the date hereof.
D. OTHER AGREEMENTS
     1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms
of the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. Upon the effectiveness of this Amendment such terms
and conditions are

10



--------------------------------------------------------------------------------



 



hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby.
     2. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty and Security Agreement to which such Guarantor is a party with respect
to the Indebtedness now or hereafter outstanding under the Credit Agreement as
amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any Indebtedness of the Borrowers to the
Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Guaranty and Security Agreement to which such Guarantor is a party (i) is
and shall continue to be a primary obligation of such Guarantor, (ii) is and
shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Guarantor under the Guaranty and Security Agreement to which such Guarantor is a
party.
     3. Acknowledgment of Perfection of Security Interest. Each Loan Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with (and to the extent
required by) the terms of the Credit Agreement and the other Loan Documents.
     4. Effect of Agreement. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
     5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
     6. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement and the other
Loan Documents or an accord and satisfaction in regard thereto.
     7. Costs and Expenses. The Borrowers agree to pay on demand all reasonable
and documented costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
outside counsel for the Administrative Agent with respect thereto.

11



--------------------------------------------------------------------------------



 



     8. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission, Electronic Transmission or containing
an E-Signature shall be as effective as delivery of a manually executed
counterpart hereof.
     9. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     10. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[remainder of page intentionally left blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

            CBAY INC.
     AS BORROWER
      By:   V. Raman Kumar         Name:   V. Raman Kumar        Title:  
Directors        MEDQUIST INC.
     AS BORROWER
      By:   Mark R. Sullivan         Name:   Mark R. Sullivan        Title:  
General Counsel        MEDQUIST TRANSCRIPTIONS, LTD.
     AS BORROWER
      By:   Mark R. Sullivan         Name:   Mark R. Sullivan        Title:  
General Counsel        MEDQUIST HOLDINGS INC.
     AS HOLDINGS
      By:   Mark R. Sullivan         Name:   Mark R. Sullivan        Title:  
General Counsel     

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent and Lender
      By:   /s/ Kevin Blitz         Name:   Kevin Blitz        Its Duly
Authorized Signatory     

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Lender
      By:   /s/ John Cappellari         Name:   John Cappellari        Title:  
Vice President     

[Signature Page to Second Amendment — MedQuist]



 



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC, as Lender
      By:   /s/ Mike Garvin         Name:   Mike Garvin        Title:   Managing
Director     

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as Lender
      By:   /s/ Kap Yarbrough         Name:   Kap Yarbrough        Title:   Vice
President     

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            CAPITALSOURCE BANK, as Lender
      By:   /s/ J. Stephen Klose         Name:   J. Stephen Klose       
Title:   SVP/ Portfolio Manager     

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as Lender
      By:   /s/ Dean Sas         Name:   Dean Sas        Title:   Authorized
Signatory     

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as Lender
      By:   /s/ Megan Brearey         Name:   Megan Brearey        Title:   AVP 
   

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            FIFTEENTH INVESTMENT HFS LIMITED,
     as Lender
      By:   GENERAL ELECTRIC CAPITAL         CORPORATION, as Servicer           
  By:   /s/ Kevin Blitz         Name:   Kevin Blitz        Title:   Duly
Authorized Signatory     

[Signature Page to Second Amendment — MedQuist]

 



--------------------------------------------------------------------------------



 



            MIHI LLC, as Lender
      By:   /s/ Stephen Mehos         Name:   Stephen Mehos        Title:  
Authorized Signatory            By:   /s/ Kevin Smith         Name:   Kevin
Smith        Title:   Authorized Signatory         

[Signature Page to Second Amendment — MedQuist]

 